DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 09/19/2019. Certified copy being received.

Response to Amendment
This office action is responsive to Amendment filed on 01/07/2022. Claims 1-38 are pending. Applicant has amended the claims to overcome the rejection under 35 U.S.C. 112(b). However, upon consideration, a new ground of rejection has been made, see rejection under 35 U.S.C. 112(a) below. 

Response to Arguments
In responsive to Applicant’s argument regarding objection to drawing on page 12, “With respect to the objection to specification, corresponding drawings have been concurrently filed. Accordingly, this objection is respectfully traversed.”
Examiner respectfully disagrees because while applicant has amended the claim 16 to overcome the objection of drawing as stated in previous office action, applicant failed to address the objection for figure 2. Thus, an objection to figure 2 is still standing.

In responsive to Applicant’s argument regarding rejection under 35 U.S.C. 103 for independent claims 1, 21, 29, and 35 on page 13-15, “in another words, both the tiles and kernels of Lin are transformed into the same dimension, as above illustrated in fig. 1… in stark transform at least a first portion of the input data into a first dimension and transform at least a second portion of the filter data into a second different dimension … which are different from and not described or suggested by the teaching of Lin, nor even in combination of teaching of the other cited references.
Even though Examiner agrees that both the tiles and kernels are transformed into the same dimension as shown in figure 1, but Examiner is not able to find support for recitation in the independent claims, such “transform at least a first portion of the input data into a first dimension and transform at least a second portion of the filter data into a second different dimension”. The filed specification shows in figures 5-7, an example of a system for performing a 1D convolution operation according to a Winograd algorithm, wherein the output of input transform circuit 520 transforms the input into 4 elements (i.e. 1-dimensional) and the output of filter transform circuit 620 transforms the filter into 4 elements (i.e. 1-dimensional) and perform element-wise multiplication. furthermore, figures 10 and 12 illustrates the transforming of filter and input data of a 2D convolution operation according to a Winograd algorithm, wherein filter is transformed into 4x4 filter [i.e. 2-D] and input data is also transformed into 4x4 data [i.e. 2-D]. Therefore, the specification describes the transformation of input data and filters are in the same dimension. However, based on the language (see interpretation below for details) as written in the amended claim, Examiner has withdrawn the rejection under 35 U.S.C. 103 because Lin does not teach transform at least a first portion of the input data into a first dimension and transform at least a second portion of the filter data into a second different dimension.  See also new rejection for lack of written description under 35 USC 112(a) below.

Drawings
The drawings are objected to because figure 2                                 
                                    
                                        
                                            W
                                        
                                        
                                            0
                                        
                                    
                                     
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                     
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                     
                                    s
                                    h
                                    o
                                    u
                                    l
                                    d
                                     
                                    b
                                    e
                                     
                                    
                                        
                                            W
                                        
                                        
                                            0
                                        
                                    
                                     
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                     
                                    
                                        
                                            W
                                        
                                        
                                            2
                                             
                                        
                                    
                                
                             see [0094].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 4-5, 10-11, 14-15, 28 are  objected to because of the following informalities:  
Claims 4 and 10 recite “the type of the algorithm” should be “a type of an algorithm” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claims 14-15 recite "the algorithm" should be “an algorithm” because there is lack of antecedent basis.
Claim 28 recites “the at least a portion of the intermediate output data” should be “at least a portion of intermediate output data” because there is lack of antecedent basis.
Appropriate correction is required.

Claim Interpretation
Claims 1, 21, 29, and 35 recite “a function processor configured to … transform at least a portion of the input data into a first dimension and transform at least a second portion of the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 21, 29, and 35 recites “a function processor configured to … transform at least a portion of the input data into a first dimension and transform at least a second portion of the filter data into a second different dimension”. The specification fails to describe the claim invention in such a way as to reasonably convey one of ordinary skill in the art that the inventor at the time the application was filed, had possession of the claimed invention. The specification discloses in figures 5-7, an example of a system for performing a 1D convolution operation 
Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182